Citation Nr: 1425801	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as a sleep and respiratory disorder due to undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Veteran, wife and friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran had many years in the Army National Guard, with active service in the Army from July 1979 to March 1986, from April 1987 to August 1993, and from December 2003 to April 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans (VA) VA Medical Center (VAMC) in Phoenix, Arizona, which denied the Veteran's claim for service connection for sleep disturbances and symptoms involving the respiratory system as due to undiagnosed illness.  The Board has recharacterized the claim in the case caption above to more accurately reflect the nature of the disability at issue.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's sleep apnea had its onset in service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking to establish service connection for sleep apnea.  The Veteran's claim was initially characterized as one for service connection for sleep disturbance associated with undiagnosed illness.  Preliminarily, the Board notes that service connection under the presumptive provisions of 38 C.F.R. § 3.317 is inapplicable since the Veteran's complaints are attributable to a known clinical diagnosis.  May 2011 notes from a VA sleep medicine consultation include an assessment of obstructive sleep apnea.  Thus, undiagnosed illness regulations do not apply and this analysis will focus, rather, on whether service connection is warranted for sleep apnea on a direct basis. 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not include clinical evidence of sleep apnea, although the Veteran confirmed at his March 2014 hearing that he did not seek treatment during service.  At the hearing, the Veteran recalled his issues with snoring during active service, which worsened over time after service.  He reported episodes in which he stopped breathing during his sleep, which led to his May 2011 VA sleep study with the confirmed diagnosis of obstructive sleep apnea.  He filed his claim for service connection shortly following this diagnosis.

In January 2012, a fellow serviceman who served with the Veteran in Iraq from 2003 to 2005 submitted a statement in support of the Veteran's claim.  This buddy statement was from a person that shared a bunk with the Veteran, who recalled that he would "snore real loud and then he would stop for about 15 to 20 seconds then a giggling type noise would proceed after that."  The Veteran's brother-in-law, also a fellow veteran, submitted a statement in December 2012 wherein he reported his recollection that while visiting the Veteran during his tour in Fort Campbell, Kentucky in 1983, he observed the Veteran snoring loudly, as well as suddenly and intermittently stopping snoring, pausing, and then beginning again.  This brother-in-law also served with the Veteran in Germany through 1993 and recalled the Veteran's snoring, as well as his frequent reports of being tired.

A VA examiner in July 2011 also confirmed the Veteran's diagnosis as obstructive sleep apnea, but gave an opinion only as to the undiagnosed illness claim.  No opinion was rendered as to direct service connection.

In sum, the Veteran has reported experiencing symptoms of sleep apnea during his periods of active service, and two lay statements corroborate that testimony.  There is later medical evidence confirming the diagnosis as sleep apnea.  Therefore, after consideration of the lay and medical evidence of record, and finding reasonable doubt in favor of the Veteran, service connection for sleep apnea is established.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


